In a negligence action to recover damages for personal injuries, etc., defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated August 16, 1984, as granted the plaintiffs leave to serve and file a late jury demand.
Order affirmed insofar as appealed from, with costs.
Under the circumstances of this case, Trial Term did not abuse its discretion by granting the plaintiffs’ motion insofar as it was for leave to serve and file a late jury demand. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.